              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:12-cr-00104-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )             ORDER
                                 )
CLYDE ALLEN NIXON,               )
                                 )
                   Defendant.    )
________________________________ )


     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as both a motion for appointment of counsel and a motion

to defer restitution payments [Doc. 19].

     The Defendant pled guilty to two counts of bank robbery, in violation of

18 U.S.C. § 2113(a). [Doc. 16]. He was sentenced in February 2014 to a

term of 160 months’ imprisonment, to run consecutively to any undischarged

term of imprisonment imposed for convictions in the State of Tennessee. [Id.

at 2]. He was further ordered to pay restitution in the amount of $44,319.00

to the financial institutions he robbed, with payments to begin immediately

upon entry of the Judgment. [Id. at 5, 6]. The Defendant is currently
incarcerated at FCI Edgefield, and his projected release date is May 24,

2026.1

         The Defendant first moves for the appointment of counsel to represent

him in connection with filing a motion for compassionate release.                     The

Defendant has no constitutional right to the appointment of counsel to file

post-conviction motions. Lawrence v. Florida, 549 U.S. 327, 336-37 (2007)

(citing Coleman v. Thompson, 501 U.S. 722, 756-57 (1991)); Rouse v. Lee,

339 F.3d 238, 250 (4th Cir. 2003), cert. denied, 541 U.S. 905 (2004) (citing

Pennsylvania v. Finley, 481 U.S. 551, 555-56 (1987) (no constitutional right

to counsel beyond first appeal of right)).                 The Court may, in some

circumstances, appoint counsel to represent a prisoner when the interests of

justice so require and the prisoner is financially unable to obtain

representation.        See 18 U.S.C. § 3006A(a)(2)(B).                In the instant case,

however, the Defendant has failed to demonstrate that the interests of justice

warrant the appointment of counsel. See United States v. Riley, 21 F. App’x

139, 141-42 (4th Cir. 2001). Therefore, if the Defendant wishes to file a

motion for compassionate release, he must do so pro se.




1   See https://www.bop.gov/inmateloc/ (last visited July 8, 2021).
                                             2
      The Defendant also asks the Court to suspend the restitution payments

he makes through the Inmate Financial Responsibility Program (IFRP) until

he is released from prison. For grounds, the Defendant states that he

receives no financial assistance “from the outside” and that he can no longer

work any prison jobs to earn money due to arthritis in his hands. [Doc. 19 at

1].

      The Defendant’s motion must be denied. The Bureau of Prisons has

the authority to place the Defendant in the IFRP based on the wording

contained in the Criminal Judgment. See United States v. Watkins, 161 F.

App’x 337, 337 (4th Cir. 2006); Bramson v. Winn, 136 F. App’x 380, 381 (1st

Cir. 2005). Before seeking relief from any court regarding obligations under

the IFRP, a defendant must exhaust all administrative remedies through the

Bureau of Prisons. McGhee v. Clark, 166 F.3d 884, 887 (7th Cir. 1999).

Once all administrative remedies have been exhausted, a defendant may

challenge such payments only by filing the appropriate pleading in the district

court located in the district of confinement, not the sentencing court. See

Moore v. Olson, 368 F.3d 757, 759 (7th Cir. 2004); Matheny v. Morrison, 307

F.3d 709, 711-12 (8th Cir. 2002).




                                      3
     IT IS, THEREFORE, ORDERED that the Defendant’s motions for the

appointment of counsel and the deferral of his restitution payments [Doc. 19]

are DENIED.

     IT IS SO ORDERED.
                       Signed: July 9, 2021




                                              4
